DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.
 
Response to Amendment

	Applicant’s amendment to the claims, filed on 01/25/2021, is acknowledged.  Entry of amendments are accepted and made of record.

Response to Arguments/remarks
	
Applicant’s arguments, see pp. 11 - 12, with respect to the rejection of claim(s) 48 - 56 under 35 U.S.C. §112 (a), for failing to comply with the written description 

Applicant’s arguments, see pg. 11, with respect to the rejection of claim(s) 1 – 22, 45 – 47 and 62 - 66 under 35 U.S.C. §112 (b), as being indefinite, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

	Applicant’s arguments, see pp. 12 - 17,  with respect to the rejection of claim(s) 1 22 and 45 - 61 under 35 U.S.C. §103, have been fully considered and are not persuasive. 
Regarding Applicant’s arguments applicable to claims 1, 3 - 10 and 46 - 47 that “Chen teaches against forming the second bond pads on the first bond pads. Chen discloses that once the second bonding pads are formed in the second chip 201, the second chip 201 is flipped and further bonded on the first chip 101…. The second chip 201 of Chen could not be flipped on the first chip of Chen by bonding the second bonding pads to the first bonding pads if the second bonding pads were formed on the first bonding pads”, (see pp. 13 - 14), it is noted that the features upon which applicant relies (i.e., “Chen discloses that once the second bonding pads are formed in the second chip 201, the second chip 201 is flipped and further bonded on the first chip 101. See, e.g., Chen, Paragraph [0058] and FIG. 12. Chen also discloses that the bonding pads (e.g., bonding pad 220) of the second chip 201 are aligned face-to-face with their corresponding bonding pads (e.g., bonding pad 120) located at the first chip 101, and the copper atoms of the bonding pads (e.g., bonding pads 120 and 220) In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this instant, the invention is directed to a product, the method by which the product is made is not germane to the final product obtained as it should be known that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Applicant has not successfully presented evidence that there is a structural difference between the claimed invention and the prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze,346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler,116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); see MPEP 2145.I
 Regarding Applicant’s arguments applicable to claims 57 – 61 that “Chen teaches against forming the interconnect structure 206 on the second bond pads 220, 222, 224, 226, and 228. The second chip 201 of Chen could not be flipped on the first chip of Chen by bonding the second bonding pads to the first bonding pads if the interconnect structure were formed on the second bond pads.”, (see pg. 15 ), it is noted In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this instant, the invention is directed to a product, the method by which the product is made is not germane to the final product obtained as it should be known that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Applicant has not successfully presented evidence that there is a structural difference between the claimed invention and the prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze,346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler,116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); see MPEP 2145.I

Claims 1 - 66 are pending in the instant application.
Claims 23 – 24, 54 and 64 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 65 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 65 recites the limitation “the first metal layer structure further comprises a third segment of the first metal layer structure” in lines 3 – 4.  The limitation is indefinite in that it is inconsistent to establish an element of said element.  
The limitation is interpreted as “the first metal layer structure further comprises a third segment”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 – 10, 46 – 49, 56 – 62 and 65 - 66 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pub. No. 2017/0323869 A1; hereinafter Chen) in view of Shih et al. (US Pub. No. 2018/0033747 A1; hereinafter Shih).

Regarding claim 1, Chen teaches, (Figs. 1 - 3, 14 - 26; ¶¶ [0001] – [0007], [0018] – [0032], [0064] – [0075]; not all figures reproduced below), for example, a semiconductor packaging structure (¶ [0064]), comprising: 
a die (101; ¶ [0020]) comprising a bond pad (110; ¶ [0024]) on a die surface (101’; see Fig. 26 annotated by Examiner);
a segment (2010; ¶ [0071]) of a first metal layer structure (2010, 2012, 2014, 2016, 2018; ¶ [0071] “a conductive material is filled in the openings in accordance with various embodiments of the present disclosure”; ¶ [0070]) on the die (101), the segment (2010) of the first metal layer structure (2010, 2012, 2014, 2016, 2018) having a first width (W1; see Fig. 26 annotated by Examiner) in a direction (X; see Fig. 26 annotated by Examiner) parallel to the die surface (101’) and a first thickness (T1; see Fig. 26 annotated by Examiner) in a direction (Y; see Fig. 26 annotated by Examiner) perpendicular to the die surface (101’), the segment (2010) of the first metal layer structure (2010, 2012, 2014, 2016, 2018) comprising a first metal layer (2010; ¶¶ [0070] – [0071]), the first metal layer (2010) electrically coupled (“The fabrication steps shown in FIGS. 14-26 are similar to those shown in FIGS. 4-13 except that there may be a tungsten connector formed between the connection pads (e.g., connection pad 110) and the first bonding pads (e.g., bonding pad 120).”; ¶ [0064]) to the bond pad (110);
a first dielectric material (108; ¶ [0022]  “… low-K dielectric material, such as silicon oxide, phosphosilicate glass (PSG), borophosphosilicate glass (BPSG), fluorinated silicate glass (FSG), SiOxCy, Spin-On-Glass, Spin-On-Polymers, silicon 
a segment (220; ¶ [0020]) of a second metal layer structure (220, 222, 224, 226, 228; ¶ [0020]) formed on the segment (2010) of the first metal layer structure (2010, 2012, 2014, 2016, 2018) and over a portion of the first dielectric material (108), the segment (220) of the second metal layer structure (220, 222, 224, 226, 228) electrically coupled to the segment (2010) of the first metal layer structure (2010, 2012, 2014, 2016, 2018), the segment (220) second metal layer structure (220, 222, 224, 226, 228) having a second width (W2; see Fig. 26 annotated by Examiner) in the direction (X) parallel to the die surface (101’) and a second thickness (T2; see Fig. 26 annotated by Examiner) in the direction (Y) perpendicular to the die surface (101’), wherein the second width (W2) of the segment (220) of the second metal layer structure (220, 222, 224, 226, 228) is greater than (“…. a width of the second bonding pad is greater than the width of the first bonding pad ….”; ¶ [0074]) the first width (W1) of the segment (2010) of the first metal layer structure (2010, 2012, 2014, 2016, 2018) and the second thickness (T2; see Fig. 26 annotated by Examiner) of the segment (220) of the second metal layer structure (220, 222, 224, 226, 228) is greater than (shown in Fig. 26 annotated by Examiner) the first thickness (T1) of the segment (2010) of the first metal layer structure (2010, 2012, 2014, 2016, 2018); and
a second dielectric material (208; ¶ [0028]   “… low-K dielectric material, such as silicon oxide, phosphosilicate glass (PSG), borophosphosilicate glass (BPSG), 

    PNG
    media_image1.png
    1006
    1270
    media_image1.png
    Greyscale

FIG. 26 of CHEN

Shih however in a similar field of endeavor teaches, (Figs. 1 - 8; ¶¶ [0001] – [0025]; not all figures reproduced below), for example, a first photosensitive material (30, “the first dielectric layer 30 includes a polybenzoxazole (PBO) layer, a polyimide layer, a benzocyclobutene (BCB) layer, an epoxy layer, a photo-sensitive material layer, other suitable polymer materials, or a combination thereof.”; ¶ [0013] “The dielectric layers may be formed, for example, of a low dielectric constant (low-K) dielectric material, such as phosphosilicate glass (PSG), borophosphosilicate glass (BPSG), fluorinated silicate glass (FSG), SiOCy, Spin-On-Glass, Spin-On-Polymers, silicon carbon material, compounds thereof, composites thereof, combinations thereof ….”; ¶ [0009]) and a second photosensitive material (40, “the second dielectric layer 40 includes a polybenzoxazole (PBO) layer, a polyimide layer, a benzocyclobutene (BCB) layer, an epoxy layer, a photo-sensitive material layer, other suitable polymer materials, or a combination thereof.”; ¶ [0015] “The dielectric layers may be formed, for example, of a low dielectric constant (low-K) dielectric material, such as phosphosilicate glass (PSG), borophosphosilicate glass (BPSG), fluorinated silicate glass (FSG), SiOCy, Spin-On-Glass, Spin-On-Polymers, silicon carbon material, compounds thereof, composites thereof, combinations thereof ….”; ¶ [0009]).
Shih's first photosensitive material and a second photosensitive material can be substituted for the dielectric material of Chen’s. This combination would arrive at the claimed limitation of a first photosensitive material and a second photosensitive material.

    PNG
    media_image2.png
    603
    1688
    media_image2.png
    Greyscale

FIG. 8 of SHIH
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the first dielectric material and second dielectric material as disclosed by Chen by substituting a first photosensitive material and a second photosensitive material as disclosed by Shih as one of ordinary skill would recognize that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.

Regarding claim 3, Chen in view of Shih teaches  every limitation as applied in claim 1.  Chen further teaches, wherein the second metal layer structure (220, 222, 224, 226, 228) comprises a second metal layer (220).
Chen in view of Shih however does not explicitly teach; wherein the first metal layer structure comprises a first seed layer between the first metal layer and the first 
Shih however in a similar field of endeavor teaches, (Figs. 1 - 8; ¶¶ [0001] – [0025]; not all figures reproduced below), for example, wherein the first metal layer structure (32 of 34, 32a; ¶ [0014]) comprises a first seed layer (32a) between the first metal layer (32 of 34) and the first photosensitive material (30), 
wherein the second metal layer structure (42 of 44, 42a; ¶ [0016]) comprises a second metal layer (42 of 44) and a second seed layer (42a) between the second metal layer (42 of 44) and the second photosensitive material (40).
Shih's first seed layer and a second seed layer can be added to the first metal layer structure and second metal layer structure, respectively of Chen’s. This combination would arrive at the claimed limitation of wherein the first metal layer structure comprises a first seed layer between the first metal layer and the first photosensitive material, wherein the second metal layer structure comprises a second metal layer and a second seed layer between the second metal layer and the second photosensitive material.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the first metal layer structure and second metal layer structures as disclosed by Chen by adding a first seed layer to the first metal layer structure and a second seed layer to the second metal layer structure as disclosed by Shih as one of ordinary skill would recognize that it is known to try seed layers for the 

Regarding claim 5, Chen in view of Shih teaches  every limitation as applied in claim 1.  Chen further teaches, wherein the first metal layer (2010) has a thickness (T1; see Fig. 26 annotated by Examiner), and the first metal layer (2010) has a width (W1; see Fig. 26 annotated by Examiner).
Although a thickness between 3 µm and 100 µm and a width of between 20 µm and 200 µm is not exactly as claimed, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device as held by the Federal Circuit in Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (see MPEP 2144.04.IV.A)
	
Regarding claim 6, Chen in view of Shih teaches  every limitation as applied in claim 1.  Chen further teaches, wherein the second metal layer structure (220, 222, 224, 226, 228) has a thickness (T2; see Fig. 26 annotated by Examiner) of between 25 µm and 300 µm, and the second metal layer structure (220, 222, 224, 226, 228) has a width (W2; see Fig. 26 annotated by Examiner) of more than 150 µm.
Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (see MPEP 2144.04.IV.A)

Regarding claim 7, Chen in view of Shih teaches  every limitation as applied in claim 1.  Chen further teaches, wherein the first metal layer (2010) has a cross section that is rectangular, square, circular, or oval, (shown in Fig. 26) and wherein the second metal layer structure (220, 222, 224, 226 228) has a cross section that is rectangular, circular, oval, a polygon, or polygon with rounded corners (shown in Fig. 26).

Regarding claim 8, Chen in view of Shih teaches  every limitation as applied in claim 1.  Chen further teaches, wherein the bond pad (110) is a first bond pad (110), and wherein the first metal layer structure (2010, 2012, 2014, 2016, 2018) electrically couples (“The fabrication steps shown in FIGS. 14-26 are similar to those shown in FIGS. 4-13 except that there may be a tungsten connector formed between the connection pads (e.g., connection pad 110) and the first bonding pads (e.g., bonding pad 120).”; ¶ [0064]) the second metal layer structure (220, 222, 224, 226, 228) to a second bond pad (112; ¶ [0024]) of the die (101).

Regarding claim 9, Chen in view of Shih teaches  every limitation as applied in claim 1.  Chen further teaches, wherein the first metal layer (2010) has a top surface contacting (¶ [0060]) the second metal layer structure (220, 222, 224, 226, 228), the top surface of the first metal layer (2010) having a top width (W1; see Fig. 26 annotated by Examiner), and a bottom surface contacting the bond pad (110), the bottom surface having a bottom width (W3; see Fig. 26 annotated by Examiner), and wherein the top width (W1) is greater than (see Fig. 26) the bottom width (W3).

Regarding claim 10, Chen in view of Shih teaches  every limitation as applied in claim 1.  Chen further teaches, wherein the bond pad (110) is on a first side (101’) of the die (101).
Chen in view of Shih however does not explicitly teach; wherein the semiconductor packaging structure further comprises a back side coat on a second side of the die, the second side of the die opposite the first side of the die.
Shih however in a similar field of endeavor teaches, (Figs. 1 - 8; ¶¶ [0001] – [0025]; not all figures reproduced below), for example, wherein the semiconductor packaging structure (¶ [0008]) further comprises a back side coat (202; ¶ [0009]) on a second side (10B; ¶ [0011]) of the die (10; ¶ [0009]), the second side (10B) of the die (10) opposite the first side (10F; ¶ [0011]) of the die (10).
Shih's back side coat can be added to the packaging structure of Chen’s. This combination would arrive at the claimed limitation of wherein the semiconductor packaging structure further comprises a back side coat on a second side of the die, the second side of the die opposite the first side of the die.


Regarding claim 13, Chen in view of Shih teaches  every limitation as applied in claim 1.  Chen further teaches, wherein the first metal layer (2010) comprises copper or an alloy of conductive metals (“The conductive material may be copper, but can be any suitable conductive materials, such as copper alloys, aluminum, titanium, silver, any combinations thereof and/or the like.”; ¶ [0055]), and the second metal layer structure (220,222,224,226,228) comprises copper, or an alloy of conductive metals (¶ [0055]).

Regarding claim 46, Chen in view of Shih teaches  every limitation as applied in claim 1.  Chen further teaches, wherein the first metal layer structure (2010, 2012, 2014, 2016, 2018) and the second metal layer structure (220, 222, 224, 226, 228) are configured to transfer power (“The functions may include memory structures, processing structures, sensors, amplifiers, power distribution, input/output circuitry or the like.”; ¶ [0037]). 
(MPEP 2144.05.II)

Regarding claim 47, Chen in view of Shih teaches  every limitation as applied in claim 1.  Chen further teaches, wherein the bond pad (110) is a first bond pad (110; ¶ [0024]), the die (101) further comprises a second bond pad (112; ¶ [0024]), wherein the first metal layer structure (2010, 2012, 2014, 2016, 2018) further comprises a second metal layer (2012; ¶ [0024]), the second metal layer (2012) electrically coupled to the second bond pad (112).

Regarding claim 48, Chen teaches, (Figs. 1 - 3, 14 - 26; ¶¶ [0001] – [0007], [0018] – [0032], [0064] – [0075]; not all figures reproduced below), for example, a semiconductor packaging structure (¶ [0064]), comprising: 
a die (101; ¶ [0020]) comprising a bond pad (110; ¶ [0024]);
a first metal layer structure (2010, 2012, 2014, 2016, 2018; ¶ [0071] “a conductive
material is filled in the openings in accordance with various embodiments of the present disclosure”; ¶ [0070]) on the die (101), the first metal layer structure (2010, 2012, 2014, 2016, 2018) comprising a first metal layer (2010; ¶ [0071]), the first metal layer (2010) electrically coupled to the bond pad (110);
first dielectric material (108; ¶ [0022]  “… low-K dielectric material, such as silicon oxide, phosphosilicate glass (PSG), borophosphosilicate glass (BPSG), fluorinated silicate glass (FSG), SiOxCy, Spin-On-Glass, Spin-On-Polymers, silicon carbon material, compounds thereof, composites thereof, combinations thereof or the like ….”; ¶ [0041] “The first dielectric layer 108 may be formed of any suitable dielectric materials such as a low-K dielectric and/or the like”; ¶ [0046]) around sides of the first metal layer structure (2010, 2012, 2014, 2016, 2018); 
a second metal layer structure (220, 222, 224, 226, 228; ¶ [0020]) over the first metal layer structure (2010, 2012, 2014, 2016, 2018) and over a portion of the first dielectric material (108), the second metal layer structure (220, 222, 224, 226, 228) electrically coupled to the first metal layer structure (2010, 2012, 2014, 2016, 2018); 
a second dielectric material (208; ¶ [0028]   “… low-K dielectric material, such as silicon oxide, phosphosilicate glass (PSG), borophosphosilicate glass (BPSG), fluorinated silicate glass (FSG), SiOxCy, Spin-On-Glass, Spin-On-Polymers, silicon carbon material, compounds thereof, composites thereof, combinations thereof or the like ….”; ¶ [0041]  “The formation process of the second dielectric layer 208 is similar to that of the first dielectric layer 108 ….”; ¶ [0053]) around sides of the second metal layer structure (220, 222, 224, 226, 228); and, 
a plate layer (206; ¶ [0051]) on the second metal layer structure (220, 222, 224, 226, 228), wherein the plate layer (206) is adapted to be attached to a printed circuit board (PCB) (200, “Likewise, the second chip 201 comprises a second substrate 202, second active circuits 204 and a second interconnect structure 206.”; ¶ [0022] “The 
Chen however does not explicitly teach; a first photosensitive material and a second photosensitive material. 
Shih however in a similar field of endeavor teaches, (Figs. 1 - 8; ¶¶ [0001] – [0025]; not all figures reproduced below), for example, a first photosensitive material (30, “the first dielectric layer 30 includes a polybenzoxazole (PBO) layer, a polyimide layer, a benzocyclobutene (BCB) layer, an epoxy layer, a photo-sensitive material layer, other suitable polymer materials, or a combination thereof.”; ¶ [0013] “The dielectric layers may be formed, for example, of a low dielectric constant (low-K) dielectric material, such as phosphosilicate glass (PSG), borophosphosilicate glass (BPSG), fluorinated silicate glass (FSG), SiOCy, Spin-On-Glass, Spin-On-Polymers, silicon carbon material, compounds thereof, composites thereof, combinations thereof ….”; ¶ [0009]) and a second photosensitive material (40, “the second dielectric layer 40 includes a polybenzoxazole (PBO) layer, a polyimide layer, a benzocyclobutene (BCB) layer, an epoxy layer, a photo-sensitive material layer, other suitable polymer materials, or a combination thereof.”; ¶ [0015] “The dielectric layers may be formed, for example, of a low dielectric constant (low-K) dielectric material, such as phosphosilicate glass (PSG), borophosphosilicate glass (BPSG), fluorinated silicate glass (FSG), SiOCy, Spin-On-Glass, Spin-On-Polymers, silicon carbon material, compounds thereof, composites thereof, combinations thereof ….”; ¶ [0009]).
Shih's first photosensitive material and a second photosensitive material can be substituted for the dielectric material of Chen’s. This combination would arrive at the 

Regarding claim 49, Chen in view of Shih teaches  every limitation as applied in claim 48.  Chen further teaches, wherein the sides of the first metal layer structure (2010, 2012, 2014, 2016, 2018) are vertical (shown in Fig. 26).

Regarding claim 56, Chen in view of Shih teaches  every limitation as applied in claim 48.  Chen further teaches, wherein the first metal layer structure (2010, 2012, 2014, 2016, 2018) has a planarized surface and the first dielectric material (108) has a planarized surface. (see Fig. 26)
Shih further teaches, first photosensitive material (30).

Regarding claim 57, Chen teaches, (Figs. 1 - 3, 14 - 26; ¶¶ [0001] – [0007], [0018] – [0032], [0064] – [0075]; not all figures reproduced below), for example, a semiconductor packaging structure (¶ [0064]), comprising: 
a die (101; ¶ [0020]) comprising a bond pad (110; ¶ [0024]) on a side (101’; see Fig. 26 annotated by Examiner) of the die (101); 
a first metal layer structure (2010, 2012, 2014, 2016, 2018; ¶ [0071] “a conductive material is filled in the openings in accordance with various embodiments of the present disclosure”; ¶ [0070]) on the die (101), the first metal layer structure (2010, 2012, 2014, 2016, 2018) comprising a first metal layer (2010; ¶¶ [0070] – [0071]), the first metal layer (2010) electrically coupled (“The fabrication steps shown in FIGS. 14-
a first dielectric material (108; ¶ [0022]  “… low-K dielectric material, such as silicon oxide, phosphosilicate glass (PSG), borophosphosilicate glass (BPSG), fluorinated silicate glass (FSG), SiOxCy, Spin-On-Glass, Spin-On-Polymers, silicon carbon material, compounds thereof, composites thereof, combinations thereof or the like ….”; ¶ [0041] “The first dielectric layer 108 may be formed of any suitable dielectric materials such as a low-K dielectric and/or the like”; ¶ [0046]) around sides of the first metal layer structure (2010, 2012, 2014, 2016, 2018); 
a second metal layer structure (220, 222, 224, 226, 228; ¶ [0020]) over the first metal layer structure (2010, 2012, 2014, 2016, 2018) and over a portion of the first dielectric material (108), the second metal layer structure (220, 222, 224, 226, 228) electrically coupled to the first metal layer structure (2010, 2012, 2014, 2016, 2018);
a second dielectric material (208; ¶ [0028]   “… low-K dielectric material, such as silicon oxide, phosphosilicate glass (PSG), borophosphosilicate glass (BPSG), fluorinated silicate glass (FSG), SiOxCy, Spin-On-Glass, Spin-On-Polymers, silicon carbon material, compounds thereof, composites thereof, combinations thereof or the like ….”; ¶ [0041] “The formation process of the second dielectric layer 208 is similar to that of the first dielectric layer 108 ….”; ¶ [0053]) around sides of the second metal layer structure (220, 222, 224, 226, 228); and 
a plate layer (206; ¶ [0051]) formed on the second metal layer structure (220, 222, 224, 226, 228), the plate layer (206) electrically coupled to the second metal layer 
Chen however does not explicitly teach; a first photosensitive material and a second photosensitive material. 
Shih however in a similar field of endeavor teaches, (Figs. 1 - 8; ¶¶ [0001] – [0025]; not all figures reproduced below), for example, a first photosensitive material (30, “the first dielectric layer 30 includes a polybenzoxazole (PBO) layer, a polyimide layer, a benzocyclobutene (BCB) layer, an epoxy layer, a photo-sensitive material layer, other suitable polymer materials, or a combination thereof.”; ¶ [0013]  “The dielectric layers may be formed, for example, of a low dielectric constant (low-K) dielectric material, such as phosphosilicate glass (PSG), borophosphosilicate glass (BPSG), fluorinated silicate glass (FSG), SiOCy, Spin-On-Glass, Spin-On-Polymers, silicon carbon material, compounds thereof, composites thereof, combinations thereof ….”; ¶ [0009]) and a second photosensitive material (40, “the second dielectric layer 40 includes a polybenzoxazole (PBO) layer, a polyimide layer, a benzocyclobutene (BCB) layer, an epoxy layer, a photo-sensitive material layer, other suitable polymer materials, or a combination thereof.”; ¶ [0015] “The dielectric layers may be formed, for example, of a low dielectric constant (low-K) dielectric material, such as phosphosilicate glass (PSG), borophosphosilicate glass (BPSG), fluorinated silicate glass (FSG), SiOCy, Spin-On-Glass, Spin-On-Polymers, silicon carbon material, compounds thereof, composites thereof, combinations thereof ….”; ¶ [0009]).


It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the first dielectric material and second dielectric material as disclosed by Chen by substituting a first photosensitive material and a second photosensitive material as disclosed by Shih as one of ordinary skill would recognize that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.

	Regarding claim 58, Chen in view of Shih teaches  every limitation as applied in claim 57.  Chen further teaches, wherein the first metal layer structure (2010, 2012, 2014, 2016, 2018) is fully under the plate layer (206).

Regarding claim 59, Chen in view of Shih teaches  every limitation as applied in claim 57.  Chen further teaches, wherein the sides of the first metal layer structure (2010, 2012, 2014, 2016, 2018) are vertical.

Regarding claim 60, Chen in view of Shih teaches  every limitation as applied in claim 57.  Chen further teaches, wherein the first metal layer structure (2010, 2012, 2014, 2016, 2018) has a planarized surface (“A planarization process may be performed to remove excess conductive materials to form the first bonding pads as shown in FIG. 7.”; ¶ [0049]) and the first dielectric material (108) has a planarized surface (“In the CMP process, a combination of etching materials and abrading materials are put into contact with the top surface of the semiconductor device and a grinding pad (not shown) is used to grind away excess conductive materials until the first dielectric layer 108 is exposed as shown in FIG. 7.”; ¶ [0050]).

Regarding claim 61, Chen in view of Shih teaches  every limitation as applied in claim 57.  Chen further teaches, wherein the plate layer (206) is configured to be attached to a printed circuit board (PCB) (“Likewise, the second chip 201 comprises a second substrate 202, second active circuits 204 and a second interconnect structure 206.”; ¶ [0022] “The second connection pads on the second chip 201 may be wire bonded to the input and output pads of the printed circuit board 200 ….”; ¶ [0027]).

Regarding claim 62, Chen teaches, (Figs. 1 - 3, 14 - 26; ¶¶ [0001] – [0007], [0018] – [0032], [0064] – [0075]; not all figures reproduced below), for example, a semiconductor packaging structure (¶ [0064]), comprising: 
 a die (101; ¶ [0020]) comprising a first bond pad (110; ¶ [0024]) and a second bond pad (112; ¶ [0024]);
first metal layer structure (2010, 2012, 2014, 2016, 2018; ¶ [0071] “a conductive material is filled in the openings in accordance with various embodiments of the present disclosure”; ¶ [0070]) on the die (101), the first metal layer structure (2010, 2012, 2014, 2016, 2018) comprising: 
a first segment (2010) of the first metal layer structure (2010, 2012, 2014, 2016), the first segment (2010) of the first metal layer structure (2010, 2012) on the first bond pad (110);
a second segment (2012) of the first metal layer structure (2010, 2012, 2014, 2016), the second segment (2012) of the first metal layer structure (2010, 2012, 2014, 2016) on the second bond pad (212);
a first dielectric material (108; ¶ [0022]  “… low-K dielectric material, such as silicon oxide, phosphosilicate glass (PSG), borophosphosilicate glass (BPSG), fluorinated silicate glass (FSG), SiOxCy, Spin-On-Glass, Spin-On-Polymers, silicon carbon material, compounds thereof, composites thereof, combinations thereof or the like ….”; ¶ [0041] “The first dielectric layer 108 may be formed of any suitable dielectric materials such as a low-K dielectric and/or the like”; ¶ [0046]) around sides of the first segment (2010) of the first metal layer structure (2010, 2012, 2014, 2016), around sides of the second segment (2012) of the first metal layer (2010, 2012, 2014, 2016), and between the first segment (2010) of the first metal layer structure (2010, 2012, 2014, 2016) and the second segment (2012) of the first metal layer structure (2010, 2012, 2014, 2016);
a second metal layer structure (220, 222, 224, 226, 228; ¶ [0020]) on the first segment (2010) of the first metal layer structure (2010, 2012, 2014, 2016), on the electrically coupling (via 206) the first segment (2010) of the first metal layer structure (2010, 2012, 2014, 2016) and the second segment (2012) of the first metal layer structure (2010, 2012, 2014, 2016); and
a second dielectric material (208; ¶ [0028]   “… low-K dielectric material, such as silicon oxide, phosphosilicate glass (PSG), borophosphosilicate glass (BPSG), fluorinated silicate glass (FSG), SiOxCy, Spin-On-Glass, Spin-On-Polymers, silicon carbon material, compounds thereof, composites thereof, combinations thereof or the like ….”; ¶ [0041] “The formation process of the second dielectric layer 208 is similar to that of the first dielectric layer 108 ….”; ¶ [0053]) around sides of the second metal layer structure (220, 222, 224, 226, 228).
Chen however does not explicitly teach; a first photosensitive material and a second photosensitive material. 
Shih however in a similar field of endeavor teaches, (Figs. 1 - 8; ¶¶ [0001] – [0025]; not all figures reproduced below), for example, a first photosensitive material (30, “the first dielectric layer 30 includes a polybenzoxazole (PBO) layer, a polyimide layer, a benzocyclobutene (BCB) layer, an epoxy layer, a photo-sensitive material layer, other suitable polymer materials, or a combination thereof.”; ¶ [0013] “The dielectric layers may be formed, for example, of a low dielectric constant (low-K) dielectric material, such as phosphosilicate glass (PSG), borophosphosilicate glass second photosensitive material (40, “the second dielectric layer 40 includes a polybenzoxazole (PBO) layer, a polyimide layer, a benzocyclobutene (BCB) layer, an epoxy layer, a photo-sensitive material layer, other suitable polymer materials, or a combination thereof.”; ¶ [0015] “The dielectric layers may be formed, for example, of a low dielectric constant (low-K) dielectric material, such as phosphosilicate glass (PSG), borophosphosilicate glass (BPSG), fluorinated silicate glass (FSG), SiOCy, Spin-On-Glass, Spin-On-Polymers, silicon carbon material, compounds thereof, composites thereof, combinations thereof ….”; ¶ [0009]).
Shih's first photosensitive material and a second photosensitive material can be substituted for the dielectric material of Chen’s. This combination would arrive at the claimed limitation of a first photosensitive material and a second photosensitive material.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the first dielectric material and second dielectric material as disclosed by Chen by substituting a first photosensitive material and a second photosensitive material as disclosed by Shih as one of ordinary skill would recognize that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07); and a 

Regarding claim 65, Chen in view of Shih teaches every limitation as applied in claim 62.  Chen further teaches, wherein the segment (220, 222) of the second metal layer structure (220, 222, 224, 226, 228) is a first segment (220, 222) of the second metal layer structure (220, 222, 224, 226, 228), 
wherein the die (101) comprises a third bond pad (114; ¶ [0024]), the first metal layer structure (2010, 2012, 2014, 2016, 2018) further comprises a third segment (2014) on the third bond pad (114), wherein the first dielectric material (108) is around sides of the third segment (2014) of the first metal layer structure (2010, 2012, 2014, 2016, 2018), 
wherein the first segment (220) of the second metal layer structure (220, 222, 224, 226, 228) is on the first segment (2010) of the first metal layer (2010, 2012, 2014, 2016, 2018), on the second segment (2012) of the first metal layer (2010, 2012, 2014, 2016, 2018), and on a portion of the first dielectric material (108), the second metal layer structure (220, 222, 224, 226, 228) electrically coupled (“More particularly, the copper atoms of the bonding pads (e.g., bonding pads 120 and 220) acquire enough energy to diffuse between two adjacent bonding pads.”; ¶ [0060]) to the first metal layer structure (2010, 2012, 2014, 2016, 2018); 
the second metal layer structure (220, 222, 224, 226, 228) further comprising a  second segment (224) on the third bond pad (114); and

Shih further teaches, the first photosensitive material (30) and the second photosensitive material (40).

Regarding claim 66, Chen in view of Shih teaches every limitation as applied in claim 62 and claim 65.  
Chen in view of Shih however does not explicitly teach; wherein a width of the first portion of the second metal layer structure is less than a width of the second portion of the second metal layer structure.
Chen however in a similar field of endeavor teaches, (Figs. 1 - 3, 14 - 26; ¶¶ [0001] – [0007], [0018] – [0032], [0064] – [0075]; not all figures reproduced below), for example, wherein a width (W3; see Fig. 3 annotated by Examiner) of the first segment (322; ¶ [0030]) of the second metal layer structure (322, 324; ¶ [0030]) is less than a width (W4; see Fig. 3 annotated by Examiner) of the second segment (324; ¶ [0030]) of the second metal layer structure (322, 324).
Chen's configuration of the second metal layer structure can be substituted for the configuration of the second metal layer structure of Chen’s. This combination would arrive at the claimed limitation of wherein a width of the first portion of the second metal layer structure is less than a width of the second portion of the second metal layer structure.



    PNG
    media_image3.png
    729
    816
    media_image3.png
    Greyscale

FIG. 3 of CHEN
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the configuration of the second metal layer structure as disclosed by Chen by substituting the configuration of the second metal layer structure as disclosed by Chen as one of ordinary skill would recognize that it has been held that rearranging parts of an invention involved only routine skill in the art. In MPEP 2144.04.VI.C); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.

Claims 2 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pub. No. 2017/0323869 A1; hereinafter Chen) in view of Shih et al. (US Pub. No. 2018/0033747 A1; hereinafter Shih) as further evidenced by Chien (US Pat. No. 5,122,440; hereinafter Chien).

Regarding claim 2, Chen in view of Shih teaches every limitation as applied in claim 1.  Shih further teaches, wherein the first photosensitive material (30) is a permanent photoresist (“the first dielectric layer 30 includes a polybenzoxazole (PBO) layer, a polyimide layer, a benzocyclobutene (BCB) layer, an epoxy layer, a photo-sensitive material layer, other suitable polymer materials, or a combination thereof.”; ¶ [0013] as evidenced by Chien “Photosensitive polyimides are known dielectrics having, a broad range of applications in the manufacture of integrated circuits as passivation coatings, interlayered dielectrics, alpha-particle barriers, and as insulating layers in a variety of other applications. Because of the potential of reducing the number of processing steps, there has been a drive toward photo-imagable polyimide systems. The development of polyimide systems that can be applied and patterned, similar to a photoresist, and remain a permanent part of the device has been a great advantage.” col. 1 lines 15 – 25, “Photosensitivity means the characteristic of the polyimides to 

Regarding claim 63, Chen in view of Shih teaches every limitation as applied in claim 62.  Shih further teaches, wherein the first photosensitive material (30) is an epoxy based photoresist, an acrylate based photoresist, or a novalak based photoresist (“the first dielectric layer 30 includes a polybenzoxazole (PBO) layer, a polyimide layer, a benzocyclobutene (BCB) layer, an epoxy layer, a photo-sensitive material layer, other suitable polymer materials, or a combination thereof.”; ¶ [0013] as evidenced by Chien “Photosensitive polyimides are known dielectrics having, a broad range of applications in the manufacture of integrated circuits as passivation coatings, interlayered dielectrics, alpha-particle barriers, and as insulating layers in a variety of other applications. Because of the potential of reducing the number of processing steps, there has been a drive toward photo-imagable polyimide systems. The development of polyimide systems that can be applied and patterned, similar to a photoresist, and remain a permanent part of the device has been a great advantage.” col. 1 lines 15 – 25, “Photosensitivity means the characteristic of the polyimides to become more resistant to solvent attack by a developing solvent after being exposed to radiation, particularly ultraviolet radiation.” col. 2 lines 48 - 51).

Claims 4 and 16 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pub. No. 2017/0323869 A1; hereinafter Chen) in view of Shih et al. (US Pub. No. 2018/0033747 A1; hereinafter Shih) further in view of Hampp et al. (US 2012/0013011 A1; hereinafter Hampp).

Regarding claim 4, Chen in view of Shih teaches every limitation as applied in claim 1 and claim 3.  
Chen in view of Shih however does not explicitly teach, further comprising a platelayer disposed over the second metal layer. 
Hampp however in a similar field of endeavor teaches, (Figs. 7 - 11; ¶¶ [0001] – [0005], [0012] – [0026] and [0046] – [0063]; not all figures reproduced below), for example, further comprising a plate layer (270, “the metal layer 270 may be formed by a plating process”; ¶ [0060]) disposed over the second metal layer (220, “The first conductive layer 220 may comprise copper (Cu) or aluminum (Al) or any other suitable metal”; ¶ [0050]), wherein the plate layer (270) and the second layer (290; ¶ [0049]) completely surround (shown in Fig. 11) the second metal layer (220).
Hampp’s plate layer can be added on the second metal layer of Chen’s. This combination would arrive at the claimed limitation of further comprising a plate layer disposed over the second metal layer, wherein the plate layer and the second seed layer completely surround the second metal layer.

    PNG
    media_image4.png
    679
    1121
    media_image4.png
    Greyscale

FIG. 11 of HAMPP
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the second metal structure as disclosed by Chen in view of Shih by adding the plate layer on the second metal layer of the second metal structure as disclosed by Hampp as one of ordinary skill would recognize that a person skilled in the art would know how to deposit a metal layer on a conductive layer arranged in the insulating layer inter-layer-dielectric (ILD) (¶ [0062]; Hampp) so as to obtain reliable stabilization of conductive lines and/or pads of a semiconductor device by an in-situ clean process with no further complexity and cost (¶ [0026]; Hampp); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.

Regarding claim 16, Chen in view of Shih teaches every limitation as applied in claim 1.  Chen further teaches, wherein the second metal layer structure (220, 222, 224 226 228) has a planarized surface (“A planarization process is performed to remove excess conductive materials to form the second bonding pads as shown in FIG. 11.”; ¶ [0056]). 
Chen in view of Shih however does not explicitly teach; the semiconductor packaging structure further comprising: a plate layer disposed on the planarized surface of the second metal layer structure, wherein at least a portion of the plate layer extends above a top surface of the second photosensitive material.
Hampp however in a similar field of endeavor teaches, (Figs. 7 - 11; ¶¶ [0001] – [0005], [0012] – [0026] and [0046] – [0063]; not all figures reproduced below), for example, the semiconductor packaging structure (200) further comprising: 
a plate layer (270, “the metal layer 270 may be formed by a plating process”; ¶ [0060]) disposed on the planarized surface (270’; see Fig. 11 annotated by Examiner) of the second metal layer (220, “The first conductive layer 220 may comprise copper (Cu) or aluminum (Al) or any other suitable metal”; ¶ [0050]), wherein at least a portion of the plate layer (270) extends above a top surface (240’; see Fig. 11 annotated by Examiner) of the second dielectric material (240; ¶ [0048]).
Hampp’s plate layer can be added on the second metal layer of Chen’s. This combination would arrive at the claimed limitation of the semiconductor packaging structure further comprising: a plate layer disposed on the planarized surface of the second metal layer structure, wherein at least a portion of the plate layer extends above a top surface of the second photosensitive material.


Regarding claim 17, Chen in view of Shih teaches  every limitation as applied in claim 1 and Chen in view of Shih further in view of Hampp teaches every limitation as applied in claim 16.  Chen further teaches, wherein the first metal layer (2010) has a thickness (T1; see Fig. 26 annotated by Examiner), and the first metal layer (2010) has a width (W1; see Fig. 26 annotated by Examiner).
Although a thickness between 3 µm and 100 µm and a width of between 25 µm and 200 µm is not exactly as claimed, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device as held by the Federal Circuit in Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (see MPEP 2144.04.IV.A)

Regarding claim 18, Chen in view of Shih teaches  every limitation as applied in claim 1 and Chen in view of Shih further in view of Hampp teaches every limitation as applied in claim 16 and claim 17.  Chen further teaches, wherein the second metal layer structure (220, 222, 224, 226, 228) has a thickness (T2; see Fig. 26 annotated by Examiner) of between 25 µm and 300 µm, and the second metal layer structure (220, 222, 224, 226, 228) has a width (W2; see Fig. 26 annotated by Examiner) of more than 150 µm.
Although a thickness between 25 µm and 300 µm and a width of more than 150 µm is not exactly as claimed, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device as held by the Federal Circuit in Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (see MPEP 2144.04.IV.A)

Regarding claim 19, Chen in view of Shih teaches  every limitation as applied in claim 1 and Chen in view of Shih further in view of Hampp teaches every limitation as applied in claim 16.  Hampp further teaches, wherein the plate layer (270) has a thickness (T1; see Fig. 11 annotated by Examiner). 
Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (see MPEP 2144.04.IV.A).

Regarding claim 20, Chen in view of Shih teaches  every limitation as applied in claim 1 and Chen in view of Shih further in view of Hampp teaches every limitation as applied claim 16. Chen further teaches, wherein the second metal layer structure (220, 222, 224, 226, 228) comprises a second metal layer (220).
Chen in view of Shih further in view of Hampp however does not explicitly teach; wherein the first metal layer structure further comprises a first seed layer between the first metal layer and the first photosensitive material, the second metal layer structure comprising a second metal layer and a second seed layer between the second metal layer and the second photosensitive material.
Shih however in a similar field of endeavor teaches, (Figs. 1 - 8; ¶¶ [0001] – [0025]; not all figures reproduced below), for example, wherein the first metal layer structure (32 of 34, 32a; ¶ [0014]) comprises a first seed layer (32a) between the first metal layer (32 of 34) and the first photosensitive material (30), 
second metal layer structure (42 of 44, 42a; ¶ [0016]) comprises a second metal layer (42 of 44) and a second seed layer (42a) disposed between the second metal layer (42 of 44) and the second photosensitive material (40).
Shih's first seed layer and a second seed layer can be added to the first metal layer structure and second metal layer structure, respectively of Chen’s. This combination would arrive at the claimed limitation of wherein the first metal layer structure comprises a first seed layer between the first metal layer and the first photosensitive material, wherein the second metal layer structure comprises a second metal layer and a second seed layer disposed between the second metal layer and the second photosensitive material.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the first metal layer structure and second metal layer structures as disclosed by Chen in view of Shih by adding a first seed layer to the first metal layer structure and a second seed layer to the second metal layer structure as disclosed by Shih as one of ordinary skill would recognize that it is known to try seed layers for the growth of conductive materials such as copper when formed by a damascene process (¶ [0043]; Chen); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.

	Regarding claim 21, Chen in view of Shih teaches  every limitation as applied in claim 1, and Chen in view of Shih further in view of Hampp teaches every limitation as first metal structure (2010; Chen, 30 surrounding 32 in 34; Shih  220; Chen, 40 surrounding 42 in 44; Shih  270; Hampp) comprises the first seed layer (30; Shih), the second seed layer (40; Shih), and the plate layer (270; Hampp), a second metal structure (2010, 220; Chen) comprises the first metal layer (2010; Chen) and the second metal layer (220; Chen), and the first metal structure surrounds (2010; Chen, 30 surrounding 32 in 34; Shih  220; Chen, 40 surrounding 42 in 44; Shih  270; Hampp)  the second metal structure (2010, 220; Chen).

Regarding claim 22, Chen in view of Shih teaches  every limitation as applied in claim 1 and Chen in view of Shih further in view of Hampp teaches every limitation as applied claim 16. Hampp further teaches, wherein the plate layer (270) comprises Ni, NiAu, NiPd, NiPdAu, NiAg, Sn, NiSn, electroless nickel immersion gold (ENIG), electroless nickel electroless gold (ENEG), or electroless nickel electroless palladium immersion gold (ENEPIG) (“… 270 is a layer stack comprising nickel (Ni)-molybdenum (Mo)-phosphor (P) on copper (Cu). In one embodiment the metal 270 is a layer stack comprising NiMoP and palladium (Pd) on copper (Cu). In another embodiment the meal layer 270 comprises nickel phosphor (NiP) and palladium (Pd) on copper (Cu). In yet another embodiment the metal 270 may comprise nickel phosphor (NiP) and palladium (Pd) on aluminum (Al)”; ¶ [0060]).

Claims 11 – 12 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pub. No. 2017/0323869 A1; hereinafter Chen) in view of Shih et al. (US Pub. No. 2018/0033747 A1; hereinafter Shih) further in view of Yamamoto et al. (US Pat. No. 6,258,426 B1; hereinafter Yamamoto).

	Regarding claim 11, Chen in view of Shih teaches every limitation as applied in claim 1 and claim 10.  Shih further teaches, wherein the back side coat (202) is as any suitable adhesive, such as UV glue (which loses its adhesive property when exposed
to UV lights), or film on wire (FOW) materials (¶ [0011]).
Chen in view of Shih however does not explicitly teach; the back side coat is a black film.
Yamamoto however in a similar field of endeavor teaches, (Fig. 1; cols. 1 - 12), for example, the back side coat (2; col. 3 || 35 – 38 and 44) is a black film (col. 6 || 45 - 46).
Yamamoto's material for the adhesive layer can be substituted for the material of the back side coat of Shih’s. This combination would arrive at the claimed limitation of the back side coat is a black film.

    PNG
    media_image5.png
    781
    1470
    media_image5.png
    Greyscale

FIG. 1 of YAMAMOTO
(see MPEP 2144.07); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.

Regarding claim 12, Chen in view of Shih teaches  every limitation as applied in claim 1 and claim 10.  
Chen in view of Shih however does not explicitly teach; wherein the back side coat has a thickness between10 µm and 600 µm.
Yamamoto however in a similar field of endeavor teaches, (Fig. 1; cols. 1 - 12), for example, the back side coat (2; col. 3 || 35 – 38 and 44) has a thickness between 10 µm and 600 µm (“The ultraviolet-curing type pressure-sensitive adhesive layer has a thickness of generally 3 to 100 µm, and preferably 5 to 50 µm.”; col. 5 || 5 - 7).
Yamamoto's thickness for the adhesive layer can be substituted for the thickness of the back side coat of Shih’s. This combination would arrive at the claimed limitation of the back side coat has a thickness between10 µm and 600 µm.

Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (see MPEP 2144.04.IV.A); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.

Regarding claim 45, Chen in view of Shih teaches  every limitation as applied in claim 1 and claim 10.  
Chen in view of Shih however does not explicitly teach; wherein the back side coat has a thickness that is less than 60 µm.
Yamamoto however in a similar field of endeavor teaches, (Fig. 1; cols. 1 - 12), for example, the back side coat (2; col. 3 || 35 – 38 and 44) has a thickness that is less than 60 µm (“The ultraviolet-curing type pressure-sensitive adhesive layer has a thickness of generally 3 to 100 µm, and preferably 5 to 50 µm.”; col. 5 || 5 - 7).


It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the thickness of the back side coat as disclosed by Chen in view of Shih by substituting the thickness of the back side coat as disclosed by Yamamoto as one of ordinary skill would recognize that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device as held by the Federal Circuit in Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (see MPEP 2144.04.IV.A); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.

Claims 14 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pub. No. 2017/0323869 A1; hereinafter Chen) in view of Shih et al. (US Pub. No. 2018/0033747 A1; hereinafter Shih) further in view of Kuang et at. (US Pub. No. 2015/0108644 A1; hereinafter Kuang).

Regarding claim 14, Chen in view of Shih teaches every limitation as applied in claim 1.  Chen further teaches, one skilled in the art will recognize that the interconnect structure may comprise more inter-metal dielectric layers and the associated metal lines and plugs. In particular, the layers between the metallization layers may be formed by alternating layers of dielectric (e.g., extremely low-k dielectric material) and conductive materials (e.g., copper) (¶ [0045]).
Chen in view of Shih however does not explicitly teach; further comprising: a third metal layer structure disposed over the second metal layer structure and over at least a portion of the second photosensitive material; and a third photosensitive material around sides of the third metal layer structure.
Kuang however in a similar field of endeavor teaches, (Figs. 1 – 11; ¶¶ [0001] – [0035]; not all figures reproduced below; “The features corresponding to the 100 features in package component have reference numerals starting with number "1." while the features corresponding to 200 the features in package component have reference numerals starting with number "2."”; ¶ [0023]), for example, further comprising: 
a third metal layer structure (212, “the overlying metal features 112”; ¶ [0010] as evidenced by ¶ [0023]) disposed over the second metal layer structure (230; ¶ [0025]) and over at least a portion of the second dielectric material (220, 218, 216; ¶ [0025]); and 
a third dielectric material (210; ¶ [0029]) around sides of the third metal layer structure (212).
Kuang's third metal layer structure and third dielectric material can be added to the packaging structure of Chen in view of Shih’s. This combination would arrive at the 

    PNG
    media_image6.png
    1023
    1209
    media_image6.png
    Greyscale

FIG. 11 of KUANG
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the package structure as disclosed by Chen in view of Shih by adding the third metal layer structure and third dielectric structure as disclosed by Kuang as one of ordinary skill would recognize that mere duplication of see MPEP 2144.04.VI.B); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.

Regarding claim 15, Chen in view of Shih teaches every limitation as applied in claim 1 and Chen in view of Shih further in view of Kuang teaches every limitation as applied in claim 14.  Chen further teaches, wherein the third metal layer structure (212) has a third width (W2; see Fig. 11 annotated by Examiner), and wherein the third width (W2) is greater than the second width (W1; see Fig. 11 annotated by Examiner).

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the first dielectric material and second dielectric material as disclosed by Chen by substituting a first photosensitive material and a second photosensitive material as disclosed by Shih as one of ordinary skill would recognize that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.


Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pub. No. 2017/0323869 A1; hereinafter Chen) in view of Shih et al. (US Pub. No. 2018/0033747 A1; hereinafter Shih) further in view of Hsieh et al. (US Pub. No. 2015/0041985 A1; hereinafter Hsieh) and further in view of Lin et al (US Pub. No. 2013/0249080 A1; hereinafter Lin).

Regarding claim 50, Chen in view of Shih teaches  every limitation as applied in claim 48.  
Chen in view of Shih however does not explicitly teach; wherein the first photosensitive material has a modulus of elasticity of between 2 GPa and 6 GPa, the first photosensitive material has a Poisson ratio of between 0.2 and 0.25, the first photosensitive material has a film stress of between 15 Mpa and 65 Mpa, and the first photosensitive material has a coefficient of thermal expansion of between 20 ppm/K and 55 ppm/K.
Hsieh however in a similar field of endeavor teaches, (Figs. 1 – 4e; ¶¶ [0001] – [0019], [0030] – [0076] and [0158]; figures not reproduced below), wherein the first photosensitive material (132, “Insulating layer 132 contains one or more layers of silicon dioxide (SiO2), silicon nitride (Si3N4), silicon oxynitride (SiON), tantalum pentoxide (Ta2O5), aluminum oxide (Al2O3), hafnium oxide (HfO2), benzocyclobutene (BCB), polyimide (PI), polybenzoxazoles (PBO), or other suitable insulating material.”; ¶ [0042]) has a modulus of elasticity of between 2 GPa and 6 GPa (“… the material selected for insulating layer 132 includes a Young's modulus ranging from approximately 5-20 GPa ….; ¶ [0042]), the first photosensitive material (132) has a Poisson ratio of between 0.2 and 0.25 (“… the material 132 selected for insulating layer includes … a Poisson's ratio of 0.16….”; ¶ [0042]; note 0.16 can be rounded up to 0.2), and the first photosensitive material (132) has a coefficient of thermal expansion of between 20 ppm/K and 55 ppm/K (… the material selected for insulating layer 132 includes a … CTE ranging from approximately 5-25 ppm/oC.; ¶ [0042]; note:  it is known in the art that CTE reported in ppm/ºC is equivalent to ppm/ºK).
Hsieh’s first photosensitive material properties can be adopted as the first photosensitive material properties of Chen’s in view of Shih. This would arrive at the claimed limitation of wherein the first photosensitive material has a modulus of elasticity of between 2 GPa and 6 GPa, the first photosensitive material has a Poisson ratio of between 0.2 and 0.25, and the first photosensitive material has a coefficient of thermal expansion of between 20 ppm/K and 55 ppm/K.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the properties of the first photosensitive material as disclosed by Chen in view of Shih by adopting the properties of the first photosensitive material as disclosed by Hsieh as one of ordinary skill would recognize that properties such as modulus elasticity, Poisson ratio and coefficient of thermal expansion can be engineered to desired values; and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results. Further, the selection of a known material based on its suitability for its intended use supported a prima facie (see MPEP 2144.07)
Chen in view of Shih further in view Hsieh however does not explicitly teach; the first photosensitive material has a film stress of between 15 Mpa and 65 Mpa.
Lin however in a similar field of endeavor teaches, (Figs. 1 – 2c and 4a – 4m; ¶¶ [0001] – [0015], [0018], [0026] – [0045], [0051] – [0061] and [0091]; Figs. not reproduced below), for example, the first photosensitive material (152, “The insulating layer 152 contains one or more layers of SiO2, Si3N4, SiON, Ta2O5, Al2O3, HfO2, BCB, PI, PBO, or other suitable insulating material having similar properties.”; ¶ [0054]) has a film stress of between 15 Mpa and 65 Mpa (“In particular, insulating layer 152 has tensile strength greater than 50 MPa….”; ¶ [0054]).
Lin’s first photosensitive material properties can be adopted as the first photosensitive material properties of Chen’s in view of Shih. This would arrive at the claimed invention of wherein the first photosensitive material has a film stress of between 15 Mpa and 65 Mpa.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the properties of the first photosensitive material as disclosed by Chen in view of Shih by adopting the properties of the first photosensitive material as disclosed by Lin as one of ordinary skill would recognize that properties such as tensile strength can be engineered to desired values; and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results. Further, (see MPEP 2144.07)

Claims 51 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pub. No. 2017/0323869 A1; hereinafter Chen) in view of Shih et al. (US Pub. No. 2018/0033747 A1; hereinafter Shih) further in view of Rao et al. (US Pub. No. 2013/0251965 A1; hereinafter Rao).

Regarding claim 51, Chen in view of Shih teaches every limitation as applied in claim 48.  Shih further teaches, wherein the first photosensitive material (30) is an epoxy based material (“… the first dielectric layer 30 includes …, an epoxy layer, a photo-sensitive material layer, other suitable polymer materials, or a combination thereof.”; ¶ [0013]).
Chen in view of Shih however does not explicitly teach; an epoxy based near ultraviolet photoresist.
Rao however in a similar field of endeavor teaches, (¶¶ [0001] – [0040]), for example, epoxy based near ultraviolet photoresist (“SU-8 is a commercially available UV patternable epoxy based negative photoresist polymer that can be patterned into high aspect ratio structures. It has a very low Young's modulus of about 6GPa as compared to Si based materials which typically have a Young's modulus of over 100 GPa… SU-8 is inherently electrically insulating and non-magnetic….”; ¶ [0003]).


It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the first photosensitive material as disclosed by Chen in view of Shih by substituting the first photosensitive material as disclosed by Rao as one of ordinary skill would recognize that SU-8 is an epoxy based near UV photosensitive material with a low elasticity that can be pattern into high aspect ratio structures (¶ [0003]; Rao); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results. Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). (see MPEP 2144.07)

Regarding claim 53, Chen in view of Shih teaches every limitation as applied in claim 48 and Chen in view of Shih further in view of Rao teaches every limitation as applied in claim 51.  Rao further teaches, wherein the first photosensitive material comprises SU-8 (¶ [0003]).

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pub. No. 2017/0323869 A1; hereinafter Chen) in view of Shih et al. (US Pub. No. 2018/0033747 A1; hereinafter Shih) further in view of Rao et al. (US Pub. No. 2013/0251965 A1; hereinafter Rao) as evidenced by Qureshi et al. (US Pat. No. 4,931,496; hereinafter Qureshi).

Regarding claim 52, Chen in view of Shih teaches every limitation as applied in claim 48 and Chen in view of Shih further in view of Rao teaches every limitation as applied in claim 51.  Rao further teaches, wherein the first photosensitive material is an acrylate based photoresist or a novalak based photoresist (SU-8; ¶ [0003] as evidenced by “SU-8 is a Bis-A epoxy novalak from Hi Tek Polymers, Inc.”; col. 4 || 48 – 49; Qureshi).

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pub. No. 2017/0323869 A1; hereinafter Chen) in view of Shih et al. (US Pub. No. 2018/0033747 A1; hereinafter Shih) further in view of Uchiyama (US Pub. No. 2013/0069219 A1; hereinafter Uchiyama).

Regarding claim 55, Chen in view of Shih teaches every limitation as applied in claim 48.
Chen in view of Shih however does not explicitly teach, wherein the second photosensitive material has a thickness of greater than 80 µm.
Uchiyama however in a similar field of endeavor teaches, (Figs. 1 – 12; ¶¶ [0001] – [0014], [0022] – [0094] and [0144] –[0145]; not all figures reproduced below), for 
Although a thickness of greater than 80 µm is not exactly as claimed, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device as held by the Federal Circuit in Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (see MPEP 2144.04.IV.A).
Uchiyama’s thickness of the second photosensitive material can be substituted for the thickness of the second photosensitive material of Chen’s in view of Shih. This would arrive at the claimed invention of wherein the second photosensitive material has a thickness of greater than 80 µm.

    PNG
    media_image7.png
    575
    754
    media_image7.png
    Greyscale

FIG. 1 of UCHIYAMA
Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (see MPEP 2144.04.IV.A); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITA B RHODES whose telephone number is (571)272-6269.  The examiner can normally be reached on M - TH 7:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. B. R./
Examiner, Art Unit 2818

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818